Mario Pittoni, J.
This is an appeal to this court from an order of the Children’s Court of Nassau County whereby the petitioner-appellant’s application for an order directing payment by the respondent father of expenses for education of the parties’ minor daughter was denied on the theory that the Children’s Court had renounced or lost its jurisdiction of the proceeding.
In the court’s opinion the order appealed from is not appeal-able to this court.
Section 43 of the Children’s Court Act reads, so far as material to this question, as follows: ‘ ‘ An appeal may be taken from any final order or judgment of a children’s court to the appellate division of the supreme court of the respective department within thirty days after the entry of said order or judgment, except that an appeal may be taken from a final order requiring payment for support within thirty days after the entry of such an order to the supreme court in the county in which such children’s court is located and may be heard by a justice at chambers or at special term.” The order appealed from is clearly not ‘ ‘ a final order requiring payment for support ”; it is a final order denying an application, and as such is appealable to the Appellate Division of the Supreme Court.
Since the order sought to be appealed from was not entered until February 7, 1961, there is time to appeal from it to the Appellate Division if that has not already been done. This appeal is accordingly dismissed.